                 Case 2:20-mj-00895-VCF Document 34
                                                 35 Filed 08/03/21
                                                          08/04/21 Page 3
                                                                        1 of 4
                                                                             2




1                                 UNITED STATES DISTRICT COURT                              8/4/2021
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-00895-VCF
5
     ROBERT BARBER,                                       FINDINGS AND ORDER
6
                     Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. The government has provided defense counsel with Rule 16

13   discovery for that purpose, and the parties are in active plea negotiations. The parties

14   request a continuance in order to make one final attempt at reaching a resolution pre-

15   indictment, and understand that any further continuances would not be in the best interest

16   of justice if an agreement is not reached. The Court finds good cause to continue the hearing

17   one final time to allow the parties to reach a pre-indictment resolution.

18          2.       Both counsel for defendant and counsel for the government agree to the

19   continuance.

20          3.       Defendant is not in custody and agrees to the continuance.

21          4.       The continuance is not sought for the purposes of delay, but to allow the

22   parties to reach a potential resolution before the government moves forward with further

23   prosecution.

24
                                                  3
                  Case 2:20-mj-00895-VCF Document 34
                                                  35 Filed 08/03/21
                                                           08/04/21 Page 4
                                                                         2 of 4
                                                                              2




1            5.       Denial of this request could result in a miscarriage of justice, and the ends of

2    justice served by granting this request outweigh the best interest of the public and the

3    defendants in a speedy trial.

4            6.       The additional time requested by this stipulation is excludable in computing

5    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

6    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

7            THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

8    above-captioned matter currently scheduled for August 9, 2021, at 4:00 p.m. be vacated and

9    continued to _________________________,          at _______.
                  August 24, 2021 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

10                       4th day of August, 2021.
             DATED this _____

11

12                                                 _______________________________________
                                                    HONORABLE CAM FERENBACH
13                                                  UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                    4
